                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

WESTGATE RESORTS, LTD. et al.,

      Plaintiffs,

v.                                                     Case No. 6:17-cv-1467-Orl-37DCI

MITCHELL REED SUSSMAN; and
MITCHELL REED SUSSMAN &
ASSOCIATES,

      Defendants.
_____________________________________

                                        ORDER

      Before the Court is Defendants’ Rule 72(a) objection to U.S. Magistrate Judge

Daniel C. Irick’s discovery order dated September 26, 2018. (Doc. 83 (“Objection”).)

Plaintiffs’ responded. (Doc. 87.) On review, the Court overrules the Objection.

                                   I.     BACKGROUND

      In this ongoing litigation circus, Plaintiffs filed a motion for discovery sanctions

following Defendants’ refusal to produce items compelled and to overrule “spurious”

claims of privilege. (Doc. 71 (“Motion”).) Following a Hearing (Docs. 77, 78), Magistrate

Judge Irick granted the Motion in part, ordering Defendants to: (1) comply with his

previous order (Doc. 60); (2) produce documents from Defendants’ privilege log related

to third parties, as Defendants’ privilege objections were overruled; and (3) produce

documents where Defendants waived their claims of privilege. (Doc. 80.)

      Thereafter, Defendants served another round of supplemental discovery


                                           -1-
responses and objections to Plaintiff’s first request for production. (Doc. 83-2.) In it,

Defendants renewed their position that the exit companies Defendants represent are

privileged—which Magistrate Judge Irick had previously overruled. (See id.; see Doc. 80.)

Defendants’ Objection now attempts to flesh out their position—they cannot comply with

Judge Irick’s Order until they have exhausted their appellate rights because such

information would violate Rule 4-1.6 of the Florida Bar. (See Doc. 83.) With Plaintiffs’

response (Doc. 87), the matter is ripe.

                                   II.    LEGAL STANDARD

       A party may seek review of a magistrate judge's ruling on a non-dispositive matter

by serving and filing objections within fourteen days after being served with a copy. Fed.

R. Civ. P. 72(a). A non-dispositive matter is one that does not dispose of any party’s claim

or defense. Smith v. Sch. Bd. of Orange Cty., 487 F.3d 1361, 1365 (11th Cir.2007). If a proper

objection is made, “[t]he district judge in the case must consider timely objections and

modify or set aside any part of the order that is clearly erroneous or is contrary to law.”

Fed. R. Civ. P. 72(a); see Howard v. Hartford Life & Acc. Ins. Co., 769 F. Supp. 2d 1366, 1372

(M.D. Fla. 2011) (noting that under Rule 72(a), “in order to prevail, [the party who makes

the objection] must establish that the order is clearly erroneous or contrary to law.”); Ray

v. Cutter Labs., Div. of Miles, Inc., 746 F. Supp. 86, 87 (M.D. Fla. 1990) (“[I]t is proper to

apply the clearly erroneous standard when reviewing a magistrate's order.”). A finding

is clearly erroneous “when although there is evidence [in the record] to support it, the

reviewing court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed.” United States v. U.S. Gypsum Co., 333 U.S. 364, 395, (1948).

                                             -2-
A finding is considered contrary to law if it does not apply or misapplies the relevant

statutes, case law, or rules of procedure. Tompkins v. R .J. Reynolds Tobacco Co., 92 F. Supp.

2d 70, 74 (N.D.N.Y. 2000).

                                      III.   DISCUSSION

       On review, the Objection is due to be overruled. As Magistrate Judge Irick found

at the Hearing, Defendants failed to meet their burden to establish the attorney-client

privilege over these items. (See Doc. 78.) There, Counsel for Defendants was unable to

point to any entry in the privilege log that constituted a protected communication; most

entries were communications from Defendants to Plaintiffs. The Objection similarly fails

to point to any such entry or provide any authority for their out of left field reading of

Rule 4-1.6. Thus, Defendants’ contention that Magistrate Judge Irick committed clear

error in requiring them to produce this information is absolutely meritless and clearly

another stall tactic. The Objection is overruled.

                                      IV.    CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     Defendants’ Notice of Objections to and Appeal of Magistrate’s Order (DE

              # 80) Granting in Part Plaintiffs’ Motion Compeling [sic] Production from

              Defendants (Doc. 83) is OVERRULED.

       2.     Defendants are DIRECTED TO IMMEDIATELY PRODUCE any

              outstanding discovery pursuant to Magistrate Judge Irick’s Order (Doc. 80).

       3.     On or before Wednesday, December 5, 2018, Defendants are DIRECTED

              TO CERTIFY their compliance with this Order by filing a written notice of

                                             -3-
            compliance.

      DONE AND ORDERED in Chambers in Orlando, Florida, on December 4, 2018.




Copies to:
Counsel of Record




                                     -4-
